DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 15681246 was given via e-mail followed by an examiner interview with Mr. John Gadd (Registration No. 52,928) on 3/23/2021.
Amendments to claim 8, 12, 15 and 18 (Claim dated 9/24/2021) were made. The application has been amended as follows:

	Claim 8 (Amended):
One or more non-transitory computer-readable media that includes computer-readable instructions stored thereon that are executable by one or more processors to perform or control performance of operations comprising:
obtain a plurality of search paths followed by a plurality of users, each search path 
determine one or more keywords for each search material of the plurality of search materials based on text in the search material;
determine one or more topics for each search path of the plurality of search paths based on common themes identified from the search materials of the respective search paths;
obtain a first plurality of relevancy scores, each relevancy score of the first plurality of relevancy scores corresponding to a search material of the plurality of search materials of a search path of the plurality of search paths and indicating a relevancy of the corresponding search material to its corresponding previous search query, and each relevancy score of the first plurality of relevancy scores being based on a quantity of search paths of the plurality of search paths that include the corresponding search material;
generate a second plurality of relevancy scores, each relevancy score of the second plurality of relevancy scores corresponding to a search path of the plurality of search paths and indicating a relevancy of the corresponding search path to its corresponding previous search query, each relevancy score of the second plurality of relevancy scores generated from relevancy scores of the first plurality of relevancy scores corresponding to search materials in the corresponding search path;
obtain a current search query of a new search;
identify one or more previous search queries that match the current search query;

compare the first relevancy score with the second relevancy score; and
in response to the first relevancy score being greater than the second relevancy score, present search materials of the first search path.

Claim 12 (Amended):
The non-transitory computer-readable media of claim 8, the operations further comprising:


obtaining a second current search query of a second new search;
identifying one or more second previous search queries that match the second current search query;
identifying a third search path and a fourth search path of the plurality of search paths based on the third search path and the fourth search path corresponding to the one or more matching second previous search queries, the second current search query 
comparing the third relevancy score with the fourth relevancy score; and
in response to the third relevancy score and the fourth relevancy score being equal, presenting search materials of the third search path and the fourth search path with the highest intersection of topic and keywords with the one or more additional terms.

Claim 15 (Amended):
A system to present search results, the system comprising:
one or more non-transitory computer-readable media that include computer-readable instructions stored thereon;
one or more processors communicatively coupled to the one or more computer-readable media, the one or more processors configured to, in response to execution of the instructions, perform or control performance of operations comprising:
obtain a plurality of search paths followed by a plurality of users, each search path of the plurality of search paths including a previous search query and a plurality of search materials returned as results to the corresponding previous search query and determined to be opened or downloaded by the corresponding user;
determine one or more keywords for each search material of the plurality of search materials based on text in the search material;
determine one or more topics for each search path of the plurality of search paths based on common themes identified from the search materials of the respective search paths;
generate a first plurality of relevancy scores, each relevancy score of the first plurality of relevancy scores corresponding to a search material of the plurality of search materials of a search path of the plurality of search paths and indicating a relevancy of the corresponding search material to its corresponding previous search query, each relevancy score of the first plurality of relevancy scores generated based on a quantity of search paths of the plurality of search paths including the corresponding search material;
generate a second plurality of relevancy scores, each relevancy score of the second plurality of relevancy scores corresponding to a search path of the plurality of search paths and indicating a relevancy of the corresponding search path to its corresponding previous search query, each relevancy score of the second plurality of relevancy scores generated from relevancy scores of the first plurality of relevancy scores corresponding to search materials in the corresponding search path;
obtain a current search query of a new search; 
obtain a default number that indicates a default quantity of materials; 
identify one or more previous search queries that match the current search query;
identify a first search path and a second search path of the plurality of search paths based on the first search path and the second search path 
compare the first relevancy score with the second relevancy score; and
in response to the first relevancy score being greater than the second relevancy score, present a group of search materials of the first search path, a number of search materials in the group equal to the default number of materials, the group of search materials having the highest relevancy scores of search materials of the first search path.

Claim 18 (Amended):
The system of claim 15, the operations further comprising:


obtaining a second search term for a second new search;
identifying a third search path and a fourth search path of the plurality of search paths, the second search term including the previous search query of the third search path and the previous search query of the fourth search path and one or more additional terms, the third search path having a third relevancy score of the second plurality of relevancy scores and the fourth search path having a fourth relevancy score of the second plurality of relevancy scores; 
comparing the third relevancy score with the fourth relevancy score; and 
in response to the third relevancy score and the fourth relevancy score being equal, presenting a second group of search materials of a search path of the third search path and the fourth search path with the highest intersection of topic and keywords with the one or more additional terms, a number of search materials in the second group equal to the default number of materials, the second group of search materials having the highest relevancy scores of search materials of the search path of the third search path and the fourth search path with the highest intersection of topic and keywords with the one or more additional terms.


Allowable Subject Matter

Claims 1-20 submitted on September 24, 2020 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Brandstetter, Miller and Mungikar teach identifying search query and materials by experts but the prior arts of record do not specifically suggest the combination of “obtaining a first plurality of relevancy scores, each relevancy score of the first plurality of relevancy scores corresponding to a search material of the plurality of search materials of a search path of the plurality of search paths and indicating a relevancy of the corresponding search material to its corresponding previous search query, and each relevancy score of the first plurality of relevancy scores being based on a quantity of search paths of the plurality of search paths that include the corresponding search material; 
generating a second plurality of relevancy scores, each relevancy score of the second plurality of relevancy scores corresponding to a search path of the plurality of search paths and indicating a relevancy of the corresponding search path to its corresponding previous search query, each relevancy score of the second plurality of relevancy scores generated from relevancy scores of the first plurality of relevancy scores corresponding to search materials in the corresponding search path” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 8 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 8.

Brandstetter, Miller and Mungikar teach identifying search query and materials by experts but the prior arts of record do not specifically suggest the combination of “obtain a first plurality of relevancy scores, each relevancy score of the first plurality of relevancy scores corresponding to a search material of the plurality of search materials of a search path of the plurality of search paths and indicating a relevancy of the corresponding search material to its corresponding previous search query, and each relevancy score of the first plurality of relevancy scores being based on a quantity of search paths of the plurality of search paths that include the corresponding search material; Page 4 of 15generate a second plurality of relevancy scores, each relevancy score of the second plurality of relevancy scores corresponding to a search path of the plurality of search paths and indicating a relevancy of the corresponding search path to its corresponding previous search query, each relevancy score of the second plurality of relevancy scores generated from relevancy scores of the first plurality of relevancy scores corresponding to search materials in the corresponding search path” with all the other limitations recited in the independent claims 8.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 8 is allowed.  

Claim 15 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 15.
Brandstetter, Miller and Mungikar teach identifying search query and materials by experts but the prior arts of record do not specifically suggest the combination of “generate a first plurality of relevancy scores, each relevancy score of the first plurality of relevancy scores corresponding to a search material of the plurality of search materials of a search path of the plurality of search paths and indicating a relevancy of the corresponding search material to its corresponding previous search query, each relevancy score of the first plurality of relevancy scores generated based on a quantity of search paths of the plurality of search paths including the corresponding search material; 
generate a second plurality of relevancy scores, each relevancy score of the second plurality of relevancy scores corresponding to a search path of the plurality of search paths and indicating a relevancy of the corresponding search path to its corresponding previous search query, each relevancy score of the second plurality of relevancy scores generated from relevancy scores of the first plurality of relevancy scores corresponding to search materials in the corresponding search path” with all the other limitations recited in the independent claims 15.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 15 is allowed.  

The dependent claims 2-7, 9-14 and 16-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164